Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-35 are pending in this application. Claims 1-15 are canceled and claims 16-35 are new by preliminary amendment filed 1 December 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 16, it recites “comparing a likelihood ratio of an approximation to a model distribution over the initial distribution to a random variable.” As described below with respect to 35 U.S.C. 112(b), it is unclear what the likelihood ratio is. The applicant’s specification discussed likelihood in terms of a log-likelihood and a likelihood gradient, but only 
Regarding Claim 23, it recites “obtain a set of samples from a model distribution by rejection sampling” (line 5). In the same manner as for claim 16, the term “a model distribution” is never described in the specification; the term is simply used with wording similar to that of the present claim. A person of ordinary skill in the art would not know what is meant by a model distribution or what it is (e.g. some kind of distribution of machine learning models, or a distribution of something else that is applied to a model, if “model” has a meaning in some other field of endeavor, etc.), so they would not be able to make and/or use the invention.
Regarding Claim 24 and 26-28, they recite “the model distribution” in the same manner as claim 23.
Regarding Claims 17-22, 25, and 29, they are rejected as being dependent on a rejected base claim.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, it recites “an initial distribution” (line 3). It cannot be determined what it is a distribution of, i.e. what items or entities are in the distribution. The present claim further recites “comparing a likelihood ratio of an approximation to a model distribution over the initial distribution to a random variable.” As described above with respect to 35 U.S.C. 112(a), the specification never explains the term “likelihood ratio,” so it cannot be determined what quantities form the ratio. The present limitation itself is also ambiguous and indefinite—it is unclear which of the elements recited are part of the ratio and which elements are part of the comparison. For example, is it “a likelihood ratio of an approximation” that is compared to “a 
Regarding Claim 17, it recites “a final distribution.” In a similar manner to the initial distribution of claim 16, it cannot be determined what it is a distribution of, i.e. what items or entities are in the distribution. And due to the present claim’s dependence on claim 16 and inclusion of all of the limitations of claim 16, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 18, it is rejected as being dependent on a rejected base claim. Due to the present claim’s dependence on claims 16-17 and inclusion of all of the limitations of claims 
Regarding Claim 19, it recites “wherein the model distribution is selected so as to correspond to a data distribution.” This implies that the model distribution was previously selected, and that the method in which it was selected is being further limited. However, there has been no previous recitation of selecting the model distribution, so it is unclear what is being further limited by the present claim. The term “a data distribution” is also indefinite in a similar manner to the initial distribution of claim 16—it cannot be determined what it is a distribution of, i.e. what items or entities are in the distribution. In addition, due to the present claim’s dependence on claim 16 and inclusion of all of the limitations of claim 16, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 20, it recites “the selected samples from the data distribution and the model distribution” (lines 3-4). However, there has been no previous selection of samples from either the data distribution or the model distribution, so it cannot be determined what the selected samples are or how anything is determined based on the selected samples. In addition, due to the present claim’s dependence on claim 16 and inclusion of all of the limitations of claim 16, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 21, it is rejected as being dependent on a rejected base claim. Due to the present claim’s dependence on claims 16-20 and inclusion of all of the limitations of claims 16-20, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 22, it recites “wherein the comparison is based on a ratio of the data distribution to a product of the scaling constant and the model distribution for each sample of the model distribution.” It is unclear if “the comparison” refers to the “comparing” step in claim 16 or to some other comparison. The examiner is also unable to make sense of the present limitation, and it does not seem compatible with the “comparing” of claim 16. A ratio is generally understood to be a quantitative relation between two quantities. But the “ratio” of the present claim involves two distributions, which each presumably include multiple quantities. The term “each sample of the model distribution” is further indefinite because there has been no previous mention of the model distribution containing any samples. And as described above, the two distributions are themselves indefinite. For all of these reasons, as well as the present claim’s dependence on claim 16, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 23, it recites “obtain a set of samples from a model distribution by rejection sampling” line 5). As described for claim 16, the term “a model distribution” is indefinite, so obtaining a set of samples from a model distribution is also indefinite, as is the limitation that follows, “based on the obtained set of samples, update at least one of the stored biases and weights of the Boltzmann machine” (emphasis added). Since the meaning of these limitations is so unclear, the examiner is unable to make a meaningful interpretation of them for examination under prior art.
Regarding Claim 24, it recites “wherein the model distribution is a mean-field distribution, a product distribution that minimizes an α-divergence with a Gibbs state or a linear combination thereof.” Since “the model distribution” is indefinite as described above, the 
Regarding Claim 25, it recites “the stored biases and weights are updated based on a gradient associated with at least one of the stored weights and biased using the obtained set of samples.” Since the obtained set of samples is indefinite as described for claim 23, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 26, it recites “the processor receives a set of training vectors, wherein the set of samples from the model distribution is obtained by rejection sampling based on the training vectors. Since the set of samples is indefinite as described for claim 23, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 27, it recites “the processor obtains the set of samples from the model distribution by rejection sampling.” This limitation appears redundant to claim 23, which also recites “obtain a set of samples from a model distribution by rejection sampling.” It cannot be determined if the processor is repeating the “obtaining” process (and if so, how it differs from the obtaining recited by claim 23) or if the present claim is in fact redundant to claim 23. For this reason, and because the set of samples is indefinite as described for claim 23, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 28, it recites “the at least one memory stores computer-executable-instructions that cause the processor to obtain the set of samples from the model distribution by rejection sampling and update at least one of the stored biases and weights of the Boltzmann machine.” Since the set of samples is indefinite as described for claim 23, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 29, it is rejected as being dependent on a rejected base claim.
Regarding Claim 30, it recites “receiving an initial estimate of a prior probability distribution.” It cannot be determined what the prior probability distribution is a distribution of, i.e. what items or entities are in the distribution. It also cannot be determined what the probability distribution is “prior” to or what “prior” represents because no context is given. The remaining steps depend on the prior probability distribution, so they too are indefinite. And the term “posterior probability distribution” is also indefinite because it cannot be determined what it is a distribution of. For all of these reasons, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 31, it recites “the estimated prior probability distribution.” As described for claim 32, the “prior probability distribution” is indefinite. It is also unclear if “the estimated prior probability distribution” is the same entity as the “initial” estimate of a prior probability distribution of claim 30. Since “the estimated prior probability distribution” is indefinite, the steps performed on the estimated prior probability distribution are also indefinite. For these reasons, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 32, it recites “the estimated prior probability distribution” in the same manner as claim 31. Since “the estimated prior probability distribution” is indefinite, the steps performed on the estimated prior probability distribution are also indefinite. For these reasons, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 33, it further limits the rejection sampling of claim 30, which is indefinite because it involves the prior probability distribution. For this reason, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 34, it recites “The method of claim 29.” However, claim 29 is directed to an apparatus, not a method; and the present claim follows independent claim 30. So the scope of the present claim is indefinite. The examiner believes that the present claim should depend on claim 30, not claim 29. The present claim also depends on the rejection sampling as recited by claim 30, which is indefinite as described above. And the present claim recites “provide a final estimate from among updated estimates associated with the plurality of scaling constants.” The term “a final estimate” is indefinite because it cannot be determined what it is an estimate of, i.e. what quantity or entity is being estimated. It is also unclear what the “updated estimates associated with the plurality of scaling constants” because there is no recitation of any estimates associated with the scaling constants or any previous recitation of updating such estimates. For these reasons, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 35, it recites “the eigenvalues of a unitary” (line 2), and “the eigenvalues” (line 3). These terms lack antecedent basis as there has been no previous mention of eigenvalues of a unitary. And as described above with respect to the written description requirement, the applicant’s specification mentions “eigenphases” of a unitary, but never mentions or describes eigenvalues. So it cannot be determined what “the eigenvalues of a unitary” are or how they relate to the prior probability (which is itself indefinite, as described for claim 30). For these reasons, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 and 30-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 16, it recites “a method, comprising: . . . comparing a likelihood ratio of an approximation to a model distribution over the initial distribution to a random variable; and selecting samples from the set of N samples based on the comparison.” The comparing and selecting steps are mental processes of evaluation or judgement and therefore abstract ideas. This judicial exception is not integrated into a practical application because the only result of the method is selecting samples, i.e. data. Nothing practical is performed with the data. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited processor is a generic computing component and therefore not significantly more than the abstract idea. The only other element is the step of obtaining a set of N samples from an initial distribution, wherein N is a positive integer. Obtaining samples (i.e. data) is mere data gathering, which is insignificant extra-solution activity and therefore not significantly more than an abstract idea.
Regarding Claim 17, it recites “producing a final distribution based on the selected samples.” A final distribution is nothing more than data, so this step is a mental process of evaluation or judgement that involves nothing more than looking at data and coming up with other data. Nothing practical is performed with the data. The claims does not include additional 
Regarding Claim 30, it recites a method, comprising “accepting samples from the data set based on rejection sampling; and updating the initial estimate to obtain an estimated posterior probability distribution based on the accepted samples. Rejection sampling is a mathematical relationship or calculation and therefore an abstract idea. Updating the initial estimate is a mental process of judgement or evaluation that simply looks at data and comes up with other data. This judicial exception is not integrated into a practical application because the only result of the method is the “updating”—coming up with data in a mental process. Nothing practical is performed with the data. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited processor is a generic computing component and therefore not significantly more than the abstract idea. The only other elements are the steps of receiving an initial estimate of a prior probability distribution; and obtaining a data set associated with the prior probability distribution. Receiving and obtaining data are both mere data gathering, which is insignificant extra-solution activity and therefore not significantly more than an abstract idea.
Regarding Claim 31, it recites obtaining, accepting, and updating steps that are very similar to those of claim 30, so it too is an abstract idea. There are no other limitations, so nothing integrates the abstract idea into a practical application and the present claim does not recite anything that is significantly more than the abstract idea.
Regarding Claim 32, it recites “determining a mean and covariance of the accepted samples, wherein one or more of the initial estimates of the prior probability distribution, the estimated posterior probability distribution, or the estimated prior probability distribution is 
Regarding Claim 33, it recites “the processor is configured to receive a scaling constant and the rejection sampling is based on the scaling constant.” As described for claim 30, the rejection sampling is a mathematical relationship or calculations and therefore an abstract idea. Receiving a constant is mere data gathering, which is insignificant extra-solution activity. There are no other limitations, so nothing integrates the abstract idea into a practical application and the present claim does not recite anything that is significantly more than the abstract idea.
Regarding Claim 34, it recites further limitations on the rejection sampling and providing a final estimate of claim 30, so it recites an abstract idea without significantly more for the same reasons. (The examiner has assumed that claim 34 should depend on claim 30 rather than on claim 29, as discussed with respect to 35 U.S.C. 112(b).)
Regarding Claim 35, it recites “the prior probability is associated with the eigenvalues of a unitary, and the estimated prior probability distribution is updated so as to determine at least one of the eigenvalues and a rotation angle and an exponent of the unitary that define a quantum circuit that includes a rotation gate based on the determined rotation angle and a controlled gate based on the unitary and the determined exponent.” The recited association is either a mental process or a mathematical relationship; either way, it is an abstract idea. Updating the estimated prior probability distribution is a mental process of evaluation or judgement, as described for claim 30. As recited, the claim defines a quantum circuit, but does not include or implement a quantum circuit, so this too is an abstract idea—a mental process of observation and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al. (U.S. 2015/0389552, hereinafter “Min”).
Regarding Claim 23, Min teaches an apparatus (fig. 3A; ¶ [0019]), comprising:
at least one memory storing a definition of a Boltzmann machine, including numbers of layers, biases associated with hidden and visible layers, and weights (fig. 3A; ¶ [0019] – [0021], [0046], and [0053]); and
a processor (¶ [0053]).
 As described above with respect to 35 U.S.C. 112(b), the remaining limitations of the present claim cannot be interpreted in a meaningful way for examination under prior art.
Regarding Claim 29, Min teaches wherein the processor is a programmable logic device (¶ [0053] – [0054]—the processor may be implemented as a programmable computer that executes stored instructions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
Wilks, S. S. (“The Large-Sample Distribution of the Likelihood Ratio for Testing Composite Hypotheses,” The Annals of Mathematical Statistics, vol. 9, no. 1, 1938, pp. 60–62. JSTOR, www.jstor.org/stable/2957648. Accessed 11 Feb. 2021) teaches determining sample distributions using likelihood ratios
Sutskever, Ilya, Geoffrey E. Hinton, and Graham W. Taylor, (“The recurrent temporal restricted boltzmann machine,” Advances in neural information processing systems. 2009) teaches updating a Boltzmann machine using distributions and sampling
Larochelle, Hugo, et al. (“Learning algorithms for the classification restricted boltzmann machine,” The Journal of Machine Learning Research 13.1 (2012): 643-669) teaches using hybrid learning for a Boltzmann machine for classification

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125